 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 1 of 14 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

JESUS GONZALEZ, an individual,

            Plaintiff,                                 CASE NO.:
v.

DREAM INN, INC.,
A Florida corporation,

      Defendant.
______________________________________/

                                           COMPLAINT

       Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, DREAM INN,

INC. (hereinafter “Defendant”), for injunctive relief, attorneys’ fees, and litigation costs, including

but not limited to disbursements, court expenses, and other fees, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility Guidelines, 28

C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                        INTRODUCTION

       1.        Defendant owns and/or operates that certain hotel known as DREAM INN OF

DAYTONA BEACH SHORES, located in Daytona Beach, Florida (the “Hotel”). The Hotel has a

website located at www.dreaminn.com (the “Website”). The Hotel takes reservations through its

website and/or a third-party website and provides information regarding available guestrooms and

amenities.

       2.        As of March 15, 2012, Defendant was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible

features of the Hotel in detail; (b) identify and describe disabled accessible features of ADA

compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether
 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 2 of 14 PageID 2



the Hotel and its available guestrooms meet their individual accessibility needs (by describing

accessible and inaccessible features); and (d) allow reservations to be taken for accessible

guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

This lawsuit follows.

                                 JURISDICTION AND VENUE

       3.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

       4.      This Court has personal jurisdiction over Defendant in this action. Defendant owns

or operates the Website, which is an interactive website through which Defendant seeks to

consummate financial transaction (reservations and payments) with residents of this District (and

others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as set

forth more fully below.

       5.      Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because the Defendant

and Hotel is located in the District.

                                                 PARTIES

       6.      At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age

of 18 years, sui juris, and a resident of Miami-Dade County, Florida.




   1
      This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
                                                    2
 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 3 of 14 PageID 3



       7.      Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Plaintiff has been diagnosed with paraplegia and uses a wheelchair for mobility purposes.

       8.      Plaintiff on occasions desires to stay at local or nearby hotels, for a “staycation”

where he can enjoy amenities not available at his home, be pampered and feel like he is on vacation

without air travel. Daytona Beach is a popular destination for short vacations for South Florida

residents and easily reachable by car.

       9.      Defendant is a Florida corporation conducting business in the District and is the

owner and/or operator of the Hotel and has control over the content of the Website.

                                 COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       10.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

       11.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

                                                  3
 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 4 of 14 PageID 4



               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                      (i)     Modify its policies, practices, or procedures to
                              ensure that individuals with disabilities can make
                              reservations for accessible guest rooms during the
                              same hours and in the same manner as individuals
                              who do not need accessible rooms;

                      (ii)    Identify and describe accessible features in the hotels
                              and guest rooms offered through its reservations
                              service in enough detail to reasonably permit
                              individuals with disabilities to assess independently
                              whether a given hotel or guest room meets his or her
                              accessibility needs;

                      (iii)   Ensure that accessible guest rooms are held for use
                              by individuals with disabilities until all other guest
                              rooms of that type have been rented and the
                              accessible room requested is the only remaining
                              room of that type;

                      (iv)    Reserve, upon request, accessible guest rooms or
                              specific types of guest rooms and ensure that the
                              guest rooms requested are blocked and removed
                              from all reservations systems; and

                      (v)     Guarantee that the specific accessible guest room
                              reserved through its reservations service is held for
                              the reserving customer, regardless of whether a
                              specific room is held in response to reservations
                              made by others.

       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

                                                   4
 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 5 of 14 PageID 5



receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15.     In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

       17.     However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be



                                                   5
 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 6 of 14 PageID 6



               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.

       18.     The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

Standards.

       19.     The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

       20.     Plaintiff plans to visit and stay at Daytona Beach hotels, to take advantage of the

amenities offered and not available at his home. Plaintiff considers these types of “staycations”

when he has limited time to travel. It is critically important to Plaintiff that any hotel at which he

stays is accessible to him, which takes some research. Plaintiff frequently researches and assesses

the accessible features and guestrooms of hotels online, which is the fastest, easiest, and most

convenient way for him to do so, in furtherance of any planned trips.

       21.     In May 2019, Plaintiff visited the Website to learn about accessible features of

Defendant’s Hotel, to independently assess whether the Hotel is accessible to him, and to see if he

could reserve an accessible room at the Hotel online, in furtherance of staying there (if it best meets

his accessibility needs) during his next “staycation.” Upon his visit, Plaintiff discovered that the

Website did not provide him with any meaningful accessibility information at all or allow for the

reservation of an accessible room (with known accessibility features). The Website provided

information and took reservations related to non-accessible guestrooms, but not accessible

guestrooms.




                                                    6
 Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 7 of 14 PageID 7



        22.      The Website homepage states nothing about ADA compliance or accessibility.

There is no Accessibility Statement. The “Rooms & Suites” link leads to a webpage describing

three room categories with a brief narrative description. None of the rooms are designated as ADA

compliant or accessible rooms. By clicking on the photograph of each, additional information is

provided. However, none of the rooms state or list anything regarding the accessible features of

any room. There is a Resort Amenities link that opens a webpage with multiple videos regarding

the Hotel. Again, nothing related to ADA compliance or accessibility is disclosed on this page and

video. The online reservation process can be commenced from all webpages. Once dates of stay

are entered, and BOOK NOW is clicked, a new webpage is generated and opens with a list of

available room categories for the dates selected. However, none are designated as accessible or

ADA Compliant. Continuing the onscreen instructions, an online reservation of the available non-

accessible room can be completed. In sum, the Website allows for online reservation of non-

accessible rooms but fails to provide any information on if and how its rooms are accessible. Thus,

Plaintiff or any disabled person cannot assess whether the Hotel can accommodate their respective

disabilities.

        23.      The Website also has inadequate accessibility information concerning common

areas and hotel amenities. There is no indication at any point no that the Hotel common areas meet

the 1991 Standards, or alternatively (as applicable):

              a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                 not, the ways in which it does not comply, so that Plaintiff and others similarly

                 situated can evaluate whether it is accessible to them;




                                                     7
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 8 of 14 PageID 8



       b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

          if not, the ways in which it does not comply, so that Plaintiff and others similarly

          situated can evaluate whether it is accessible to them;

       c. Whether restaurant or other food service areas at the Hotel comply with the 1991

          Standards, and if not, the ways in which they do not comply, so that Plaintiff and

          others similarly situated can evaluate whether it is accessible to them;

       d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

          comply with the 1991 Standards, and if not, the ways in which they do not comply,

          so that Plaintiff and others similarly situated can evaluate whether it is accessible

          to them;

       e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

          the ways in which it does not comply, so that Plaintiff and others similarly situated

          can evaluate whether it is accessible to them;

       f. Whether the business center complies with the 1991 Standards, and if not, the ways

          in which it does not comply, so that Plaintiff and others similarly situated can

          evaluate whether it is accessible to them;

       g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

          the ways in which they do not comply, so that Plaintiff and others similarly situated

          can evaluate whether it is accessible to them;

       h. Whether the route from the public entrance to the registration desk is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;



                                              8
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 9 of 14 PageID 9



       i. Whether the route from the registration desk to the accessible rooms is accessible

          in compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       j. Whether the route from the public entrance to the business center is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       k. Whether the route from the accessible guestrooms to the business center is

          accessible in compliance with the 1991 Standards, and if not, the ways in which it

          does not comply, so that Plaintiff and others similarly situated can evaluate whether

          it is accessible to them;

       l. Whether the route from the public entrance to the pool (if any) is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

          in compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       n. Whether the route from the public entrance to the fitness center is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not




                                              9
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 10 of 14 PageID 10



           comply, so that Plaintiff and others similarly situated can evaluate whether it is

           accessible to them;

        o. Whether the route from the accessible guestrooms to the fitness center is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and others similarly situated can evaluate whether it is

           accessible to them;

        p. Whether the route from the public entrance to the restaurant or food service areas

           is accessible in compliance with the 1991 Standards, and if not, the ways in which

           it does not comply, so that Plaintiff and others similarly situated can evaluate

           whether it is accessible to them;

        q. Whether the route from the accessible guestrooms to the restaurant or food service

           areas is accessible in compliance with the 1991 Standards, and if not, the ways in

           which it does not comply, so that Plaintiff and others similarly situated can evaluate

           whether it is accessible to them;

        r. Whether the route from the public entrance to the conference/ballroom space is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and others similarly situated can evaluate whether

           it is accessible to them;

        s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and others similarly situated can evaluate whether

           it is accessible to them;




                                               10
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 11 of 14 PageID 11



        24.    This is not intended to be an exclusive list, and Plaintiff brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.

        25.    In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

        26.    Plaintiff will visit the Website again upon the Defendant’s compliance with the

laws and regulations specified herein, in order learn about the accessible (and inaccessible)

features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

assess the extent to which the hotels meet each of his specific accessibility needs, and determine

whether he can reserve an accessible guestroom. If the Hotel is the most suited to his accessibility

needs as compared to other suitable hotels reviewed online, he will book a stay there.

        27.    Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.



                                                   11
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 12 of 14 PageID 12



        28.     Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

        29.     Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

        30.     Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

        31.     Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

       WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

judgment against Defendant, and in his favor, as follows:




                                                    12
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 13 of 14 PageID 13



        a. A declaration that the Website (and other online reservation platforms, as

            applicable) is owned, leased, operated, and/or controlled by Defendant is in

            violation of the ADA;

        b. Temporary and permanent injunctive relief enjoining Defendant from continuing

            its discriminatory practices, including the requirement that Defendant permanently

            implement policies, practices, procedures, including online content, consistent with

            the mandates of the 2010 ADAAG Standards on its Website (and other online

            reservation platforms, as applicable);

        c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

            or controlling content on any website through which it is offering online

            reservations for any hotel that it owns or operates, unless such website and online

            reservation system fully comply with 28 C.F.R. §36.302(e)(l);

        d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

            associated with this action, in favor of Plaintiff;

        e. An award of compensatory damages deemed just and appropriate to Plaintiff; and

        f. Such other and further relief as this Court deems just, necessary and appropriate

            under the circumstances.

     DATED this 2nd day of July, 2019.




                                                13
Case 6:19-cv-01209-GAP-GJK Document 1 Filed 07/02/19 Page 14 of 14 PageID 14



                                            Respectfully Submitted,

                                            LAW OFFICES OF NOLAN KLEIN
                                            Attorneys for Plaintiff
                                            5550 Glades Road, Suite 500
                                            Boca Raton, FL 33431
                                            PH: (954) 745-0588
                                            www.nklegal.com

                                      By:     /s/ Hector Ramirez
                                            HECTOR RAMIREZ, ESQUIRE
                                            Florida Bar No. 484857
                                            ramirez@nklegal.com
                                            amy@nklegal.com




                                      14
